department of the treasury int ernal revenue service washington d c o f f i c e o f c h i e f c o u n s e l date number cc pa cbs br1 release date uilc memorandum for associate area_counsel small_business self- employed cc sb stl from subject alan c levine chief branch collection bankruptcy summonses taxpayer’s challenge to underlying tax_liability in collection_due_process proceeding where taxpayer agreed to assessment this chief_counsel_advice responds to your memorandum dated date in accordance with sec_6110 this chief_counsel_advice should not be cited as precedent legend taxpayer tax_year a tax_year b issue whether a taxpayer in an appeal to the united_states tax_court from a notice_of_determination concerning collection action s under sec_6320 and or notice_of_determination may dispute the merits of an adjustment to the taxpayer’s income resulting in additional tax when the taxpayer agreed to the assessment of the tax following an examination by executing irs form_4549 income_tax exami- nation changes conclusion in an appeal to the tax_court from a notice_of_determination a taxpayer who has agreed to the assessment of liability by executing form_4549 may not challenge that liability because the taxpayer had a prior opportunity to contest the liability and the executed form is a waiver of the right to tax_court review of the liability facts in an examination of the taxpayer’s income_tax returns for tax years a and b the taxpayer’s filing_status was changed from head_of_household to married_filing_separately and exemptions for dependents were disallowed the adjustments resulted in additional tax for both tax years the taxpayer signed an irs form 4549-cg income_tax examination changes listing the adjustments and his resulting liability the form contains the following statement i do not wish to exercise my appeal rights with the internal_revenue_service or to contest in the united_states tax_court the findings in this report therefore i give my consent to the immediate_assessment and collection of any increase in tax and penalties shown above plus additional interest as provided by law i accept any decrease in tax and penalties shown above i understand that this report is subject_to acceptance by the appropriate irs official the irs assessed the additional tax and sent a notice_of_intent_to_levy to the taxpayer pursuant to the notice_of_levy the taxpayer was given an opportunity for a collection_due_process cdp hearing before an appeals officer the taxpayer requested a hearing but did not appear for one the appeals officer issued a notice_of_determination finding that the proposed levy action was appropriate the taxpayer then filed a petition for review with the tax_court in his petition as well as his request for a cdp hearing the taxpayer has argued the merits of the adjustments that resulted in the increases in tax law and analysis sec_6330 provides taxpayers with the right to a cdp hearing prior to levy if requested and discusses the matters to be considered at a hearing at the hearing a taxpayer may raise any relevant issue relating to the unpaid tax or the proposed levy including the appropriateness of collection efforts spousal de- cg is a defunct suffix standing for computer generated fenses and collection alternatives sec_6330 the taxpayer’s underlying liability may also be considered at the hearing if the taxpayer did not receive any statutory_notice_of_deficiency for such tax_liability or did not otherwise have an opportunity to dispute such tax_liability sec_6330 emphasis added neither the statute nor its legislative_history defines what constitutes an opportunity to dispute such tax_liability however because the statute gives taxpayers cdp rights in the form of a hearing before an appeals officer and subsequent judicial review it is consistent to limit the prior-opportunity restriction on those rights to a prior opportunity before either appeals or a court the regulation implementing sec_6330 states that a n opportunity to dispute a liability includes a prior opportunity for a conference with appeals that was offered either before or after the assessment of liability sec_301_6330-1q a-e2 the regulation also provides that a taxpayer may not raise an issue that was raised and consid- ered at a previous cdp hearing or in any other previous administrative or judicial proceeding if the taxpayer participated meaningfully in such hearing or proceeding sec_301_6330-1 the requirement that the prior opportunity have been one before appeals or a court is satisfied in this case-the form_4549 that the taxpayer signed is an acknowledg- ment that the taxpayer had appeal rights with the internal_revenue_service or before the united_states tax_court with regard to the liability listed on the form the taxpayer could not waive rights that he did not have thus he had an opportu- nity to contest liability prior to his request for a cdp hearing moreover the tax_court has held that a signed form_4549 bars the taxpayer from contesting underlying liability before the court 117_tc_324 the facts of the aguirre case are virtually identical to the instant situation the aguirres filed joint returns for through that were exam- ined and adjusted and the petitioners signed a form_4549 agreeing to the assess- ment of liability in response to a notice_of_intent_to_levy the petitioners requested a cdp hearing the record before the court did not indicate whether a hearing was held but the petitioners requested the hearing only to challenge their underlying tax_liability and their petition to the court was likewise solely a challenge to liability the court found that the petitioners waived their right to the judicial review they sought entitling the respondent to summary_judgment the court pointed out that although sec_6330 provides an opportunity to contest liability where the tax- payer has not received a statutory_notice_of_deficiency this was of no benefit to the petitioners because they chose not to receive such notice by agreeing to the assessments please call if you have any further questions
